   8:16-cr-00081-JFB-SMB Doc # 75 Filed: 08/03/20 Page 1 of 1 - Page ID # 145




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:16CR81
       vs.
                                                            ORDER FOR DISMISSAL
ENRIQUE MARTINEZ,

                      Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No.74) the Petition

for Warrant or Summons for Offender Under Supervision (Filing No.44) and the Amended Petition

for Warrant or Summons for Offender Under Supervision (Filing No.60). The Court finds the

motion should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion (Filing No. 74) is granted and the Petition for Offender Under

Supervision (Filing No. 44) and the Amended Petition for Warrant or Summons for Offender

Under Supervision (Filing No. 60) are dismissed.

       Dated this 3rd day of August, 2020.

                                             BY THE COURT:




                                             JOSEPH F. BATAILLON
                                             Senior United States District Judge
